Citation Nr: 1636436	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-41 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection of a back disorder.

2. Entitlement to service connection of hearing loss.

3. Entitlement to service connection of an eye disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served for many years in the United States Army Reserves, and he served on active duty from October 1989 to February 1990, as well as from December 1990 to May 1991 and June 1996 to February 1997.  The Veteran also served on active duty from February 2003 to November 2003 and from November 2004 to April 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.

The Board notes that in the most recent supplemental statement of the case, the Veteran's claim for service connection of a back disorder was defined as relating to "low back pain".  However, the Veteran's July 2007 claim states only that the Veteran is making a claim for a back disorder.  Accordingly, the Veteran's claim has been recharacterized to more accurately identify the Veteran's claim. 

In October 2009 the Veteran requested a hearing before the Board at a local hearing office.  Such a hearing was scheduled for June 1, 2016, and the Veteran was notified of the scheduled time both in writing and via telephone message.  However, the Veteran failed to report for this hearing.  The Veteran has not offered any evidence for his failure to appear.  38 C.F.R. § 20.704(d) states that when a Veteran fails to appear for a scheduled hearing on a claim for benefits without offering evidence of good cause for the failure, the claim will be processed as though the request for a hearing had been withdrawn.  Accordingly, the Board finds that the Veteran's hearing request is withdrawn.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets any additional delay in the adjudication of the Veteran's claims for service connection, a remand is necessary in this case in order for VA to fully develop the record, so as to fairly adjudicate these claims for service connection.  

Specifically, a remand is necessary in relation to these claims in order for VA to satisfy its duties under the Veteran's Claims Assistance Act of 2000 (VCAA).  Under the duties imposed by the VCAA, VA is required to assist the Veteran in the development of his claims.  This duty to assist includes providing the Veteran with a VA medical examination of a claimed condition when the record contains competent evidence that the Veteran has a current disability which may be associated with the Veteran's military service but does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Upon review of the claims file, the Board notes evidence in the record which suggests that the Veteran does have a current disability of the spine.  In fact, a radiographic examination of the Veteran's cervical spine which was conducted in October 1989 found evidence of disc space narrowing at the C5-6 vertebrae, with degenerative disc disease and spurring at the C5-7 vertebrae.  Additionally, when the Veteran was discharged from reserve service in 2012, the Physical Evaluation Board report stated that the Veteran had intervertebral disc syndrome with bulging discs.  The record also contains a statement by another service member who served on active duty with the Veteran.  This service member attests to witnessing the Veteran falling while on active duty and "severely" injuring his back.  However, the record does not contain evidence concerning any relation between this event and the Veteran's current condition, and so a VA medical examination is required in relation to this claim.

Similarly, the record also contains evidence from May 2015 which indicates that the Veteran has mild hypertensive retinopathy.  The record does not, however, contain any evidence concerning any connection between this diagnosed disability and the Veteran's service, and so a remand is necessary in respect to this claim as well.  

Lastly, a remand is also necessary in the case of the Veteran's hearing loss.  The Veteran has repeatedly stated in the record that he experiences hearing loss.  The Veteran has also reported to medical providers in the past that while the Veteran was serving on active duty he was near several powerful explosions.  In fact, the Veteran reported to a doctor in November 2007 that one such explosion rendered him unable to hear anything for several minutes.  What is more, the Physical Evaluation Board determined during the Veteran's Reserve discharge proceedings that he had been exposed to several explosions while in active service.  Accordingly, the record also contains sufficient evidence to require VA to provide the Veteran with a medical evaluation of his hearing loss.  

The Board also notes that while the record appears to contain the Veteran's active service medical records, as well as post-service VA treatment records, it does  appear that Reserve medical records may be outstanding.  In particular, the Board notes that the Veteran was discharged from Reserve service after a Physical Evaluation Board review of his condition, and yet the record does not contain a Medical Evaluation Board report.  Accordingly, a remand is also necessary in this case in order to ensure that all outstanding relevant medical records have been obtained.  To that end, the Veteran is once again encouraged to submit any outstanding medical records of which he is aware, or to identify where VA may seek to obtain such records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, or any private treatment records identified by the Veteran which have not yet been sought.

2. Obtain any outstanding Reserve service medical records which are not currently associated with the claims file from both the National Personnel Records Center and the United States Army Human Resources Command.

All attempts to obtain such records must be associated with the claims file, along with any and all responses received from such requests.

3. After completing the above development, schedule the Veteran for an examination of his spine with an appropriately qualified medical examiner.  In scheduling this examination, the examiner must be provided with complete access to the Veteran's electronic claims file, and the examiner should review the file in its entirety prior to completing their examination report. 

The examiner is asked to obtain a relevant medical history from the Veteran and to conduct all indicated diagnostic tests and examinations to determine the nature and severity.  These tests should include range of motion testing. 

The examiner in also asked to specifically diagnose any disorders of the spine, and to offer an opinion as to whether it is at least as likely as not that any diagnosed disorder is causally or etiologically related to the Veteran's active duty service.  

The examiner is also asked to opine on whether it is at least as likely as not that any period of the Veteran's active duty service aggravated any diagnosed disorder of the spine which preexisted that period of active duty service.  In offering this opinion, the examiner is advised that the term "aggravation" is defined as a permanent worsening of the disorder, beyond its natural progression.

In answering these questions, the examiner is asked to specifically discuss the radiographic evidence of degenerative disc disease of the cervical spine and the diagnosis of intervertebral disc disease contained in the Physical Evaluation Board report.

Any and all conclusions offered by the examiner should be supported by detailed supporting rationale, explicitly identifying the evidence of record or medical knowledge relied upon in form such conclusion.

4. After obtaining any outstanding records, schedule the Veteran for an audiological examination of his hearing with an appropriately qualified medical professional.  In scheduling this examination, the examiner must be provided with complete access to the Veteran's electronic claims file, and the examiner should review the file in its entirety prior to completing their examination report. 

The examiner is asked to obtain a relevant medical history from the Veteran and to conduct all indicated diagnostic tests and examinations in order to determine the severity and functional limitations of any hearing loss.

The examiner is also asked to offer an opinion as to whether it is at least as likely as not that any diagnosed hearing loss is causally or etiologically related to the Veteran's active duty military service, to include his exposure to weapons fire and explosions.

The examiner also asked to offer an opinion as to whether it is at least as likely as not that any period of active duty military service aggravated any hearing loss which preexisted that period of active duty service.  In offering this opinion, the examiner is advised that the term "aggravation" is defined as a permanent worsening of the disorder, beyond its natural progression.

Any and all conclusions offered by the examiner should be supported by detailed supporting rationale, explicitly identifying the evidence of record or medical knowledge relied upon in form such conclusion.

5. After obtaining any outstanding records, schedule the Veteran for an optometric examination of his eyes with an appropriately qualified medical professional.  In scheduling this examination, the examiner must be provided with complete access to the Veteran's electronic claims file, and the examiner should review the file in its entirety prior to completing their examination report. 

The examiner is asked to obtain a relevant medical history from the Veteran and to conduct all indicated diagnostic tests and examinations in order to determine the nature and severity of any disorder of the eye.

After conducting this examination, the examiner is asked to offer an opinion as to whether it is at least as likely as not that any diagnosed disorder of the eye is causally or etiologically related to the Veteran's active duty military service.

The examiner also asked to offer an opinion as to whether it is at least as likely as not that any period of active duty military service aggravated any disorder of the eye which preexisted that period of active duty service.  In offering this opinion, the examiner is advised that the term "aggravation" is defined as a permanent worsening of the disorder, beyond its natural progression.

Any and all conclusions offered by the examiner should be supported by detailed supporting rationale, explicitly identifying the evidence of record or medical knowledge relied upon in form such conclusion.

6. After completing the above ordered development, the Veteran's claim should be readjudicated based on the entirety of the claims file.  If the Veteran's claims remain denied, the Veteran, and his representative, should be notified and provided with sufficient time for response.  Thereafter, the denied claims should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

